              Case 1:18-cv-01762-RA Document 46 Filed 10/26/20 Page 1 of 2


                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 DEVON MILLER,                                                       DATE FILED:

                              Petitioner,
                                                                        18-CV-1762 (RA)
                         v.
                                                                       MEMORANDUM
 SUPERINTENDENT OF THE                                                OPINION& ORDER
 SHAWANGUNK CORRECTIONAL
 FACILITY,

                              Respondent.



RONNIE ABRAMS, United States District Judge:

       On July 31, 2020, this Court denied Petitioner Devon Miller’s petition for writ of habeas corpus,

finding that the state court’s decision below was neither “contrary to, [n]or involved an unreasonable

application of, clearly established Federal law,” nor was it “based on an unreasonable determination of

the facts in light of the evidence presented in the State court proceeding.” Opinion and Order, Dkt. 36

(citing 28 U.S.C. § 2254(d)). On August 27, 2020, Miller filed a notice of appeal, appealing this Court’s

ruling to the Court of Appeals for the Second Circuit. Dkt. 40. On September 1, 2020, Miller filed a

motion for reconsideration under Federal Rule of Civil Procedure 59(e) in this Court. Dkt. 41.

       A federal district court and a federal appellate court may not maintain simultaneous jurisdiction

over a case. As the Supreme Court held in Griggs v. Provident Consumer Discount Co., 459 U.S. 56

(1982), “[t]he filing of a notice of appeal . . . confers jurisdiction on the court of appeals and divests the

district court of its control over those aspects of the case involved in the appeal.” Id. at 58. Although a

district court may retain jurisdiction over a motion for reconsideration that is filed before a notice of

appeal, see Lowrance v. Achtyl, 20 F.3d 529, 533 (2d Cir. 1994) (citing Fed. R. App. p. 4(a)(4)); see also

In re Fund for Prot. of Inv’r Rights in Foreign States pursuant to 28 U.S.C. § 1782, 19-mc-401 (AT),
              Case 1:18-cv-01762-RA Document 46 Filed 10/26/20 Page 2 of 2



2020 U.S. Dist. LEXIS 153808, *2 (S.D.N.Y. Aug. 25, 2020), here, where the motion for reconsideration

was filed four days after the notice of appeal, that rule does not apply.

         Accordingly, the Court hereby dismisses Miller’s motion for reconsideration for lack of

jurisdiction. The Clerk of Court is respectfully directed to terminate the motion pending at Dkt. 41. The

Clerk of Court shall mail a copy of this memorandum opinion and order to Petitioner Miller.

SO ORDERED.

Dated:     October 26, 2020
           New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge




                                                         2
